Citation Nr: 0300172	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-18 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to 
March 1945.

This case comes before the Board of Veterans' Appeals 
(Board) from a January 2000 RO decision which denied 
service connection for arthritis of the left shoulder.  
The veteran requested a Board videoconference hearing, but 
withdrew this request in November 2002.


FINDING OF FACT

The veteran's current traumatic arthritis of the left 
shoulder was caused by strain/overuse of that joint as the 
result of using crutches because of service-connected 
lower extremity problems.


CONCLUSION OF LAW

Arthritis of the left shoulder is proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim.  
Relevant medical records have been obtained and a VA 
examination is not necessary in this case.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

There is no evidence of a left shoulder disorder during 
the veteran's 1943-1945 active duty or for many years 
later, and there is no basis for finding direct service 
connection for such condition.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran claims his left shoulder arthritis is 
secondary to other service-connected conditions.  
Secondary service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the 
other condition which is proximately due to or the result 
of a service-connected disorder).  Allen v. Brown, 7 
Vet.App. 439 (1995).

During the veteran's active duty, he injured his left 
knee, had left knee cartilage surgery, and was found to 
have left knee arthritis.  Shortly after service, service 
connection was granted for the left knee condition.  More 
left knee surgery was performed after service, and the 
veteran developed right knee arthritis as well which 
required surgery.  The RO granted secondary service 
connection for right knee arthritis as due to 
strain/overuse of that knee caused by the service-
connected left knee disorder.  A 1986 VA examination noted 
the veteran had developed arthritis in both of his wrists 
and elbows, and that such was due to weight bearing on 
those joints from using crutches necessitated by the 
service-connected bilateral knee problems.  On this basis, 
in 1986 the RO granted secondary service-connection for 
arthritis of the wrists and elbows.  The veteran continued 
to use crutches and more recently has been mostly confined 
to a wheelchair due to loss of use of the lower 
extremities from the service-connected bilateral knee 
conditions.  He has also recently been granted secondary 
service connection for a low back disorder which was felt 
to be caused or aggravated by problems with ambulation and 
wheelchair transfers, associated with established service-
connected conditions.  Medical records from the 1990s to 
2002 note left shoulder traumatic arthritis, and although 
it is not clear, some of the medical records suggest the 
left shoulder problem is due to established service-
connected conditions.  A total compensation rating for 
service-connected disabilities has been in effect for many 
years.

As noted, the veteran claims secondary service connection 
for arthritis of the left shoulder.  In statements in 
2002, his representative has pointed out that, due to use 
of crutches for service-connected lower extremity 
problems, the veteran had strain/overuse of the wrists and 
elbows, leading to development of arthritis in the wrists 
and elbows, and on this basis the RO granted secondary 
service connection arthritis of the wrists and elbows.  
The representative has argued that the same circumstances 
led to development of left shoulder arthritis.  The Board 
notes that while the medical evidence on this theory could 
be more clear, there is sufficient historical and recent 
medical evidence to raise a reasonable doubt that left 
shoulder arthritis developed in this way on a secondary 
basis.  

Giving the veteran the benefit of the doubt, 38 U.S.C.A. 
§ 5107(b), the Board finds that his current traumatic 
arthritis of the left shoulder was caused by 
strain/overuse of that joint as the result of using 
crutches because of service-connected lower extremity 
problems.  Accordingly, secondary service connection for 
left shoulder arthritis is warranted.


ORDER

Secondary service connection for arthritis of the left 
shoulder is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

